Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 2/3/2020
Claims 19 and 22 have been cancelled
Claims 1-18, 20 and 21 have been submitted for examination
Claims  1-18, 20 and 21  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/625,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Clm

Instant application
Clm

US Application no.
 16/625,205
1









A method for training a Neural Network, NN, to recover a codeword of a Forward Error Correction, FEC, code from a received signal, wherein layers of the NN implement sequential iterations of the Sum Product Algorithm, SPA, and wherein the received signal comprises a transmitted codeword and channel impairments, the method comprising: 
inputting to an input layer of the NN a representation of message bits of a transmitted codeword obtained from a received signal; propagating the representation through the NN; calculating a loss function; and optimizing trainable parameters of the NN to minimize the loss function; wherein calculating a loss function comprises, for bits in the transmitted codeword: representing an estimated value of the message bit output from the NN as a probability of the value of the bit in a predetermined real number domain; and 
multiplying the representation of the estimated value of the message bit by a representation of a target value of the message bit.
1
A method for training a Neural Network, NN, to recover a codeword of a Forward Error Correction, FEC, code from a received signal, wherein layers of the NN implement sequential iterations of the Sum Product Algorithm, SPA, and wherein the received signal comprises a transmitted codeword and added noise, the method comprising: inputting to an input layer of the NN a representation of message bits obtained from a received noisy signal; propagating the representation through the NN; and 

optimising trainable parameters of the NN to minimise a loss function; wherein propagating the representation through the NN comprises, at even layers of the NN: generating an intermediate output representation; 
generating an intermediate output codeword from the intermediate output representation; and performing a syndrome check on the generated intermediate output codeword; and wherein optimising trainable parameters of the NN to minimise a loss function comrpises: 
if the syndrome check is satisfied, ceasing optimisation of the trainable parameters after optimisation at the layer at which the syndrome check is satisfied.


2.	Similarly, Claims 16 and 18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/625,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 14 and 15 of the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “wherein the carrier comprises one of an electronic signal, optical signal, radio signal or computer readable storage medium.” are not one of the four categories of patent eligible subject mater.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US publication no. 2018/0343017 (Hereinafter Kumar) and further in view of Djordjevic et al; US publication no. 2008/0163025 (Hereinafter Djordjevic).
5.	In regard to claim 1, Kumar / Djordjevic teaches:
A method for training a Neural Network, NN, to recover a codeword of a Forward Error Correction, FEC, code from a received signal, 
(Sections [0055] and  [0065] in Kumar)
wherein layers of the NN implement sequential iterations of the Sum Product Algorithm, SPA, and 
(Section [0041] in Djordjevic)
wherein the received signal comprises a transmitted codeword and channel impairments, the method comprising: 
(Figure 4 in Kumar)
inputting to an input layer of the NN a representation of message bits of a transmitted codeword obtained from a received signal; 
(Figure 4 and sections [0059]-[0064]  in Kumar)
propagating the representation through the NN; 
calculating a loss function; and 
(Figure 4 and sections [0059]-[0064]  in Kumar)
optimising trainable parameters of the NN to minimise the loss function; wherein calculating a loss function comprises, for bits in the transmitted codeword: 
(Figure 4 and sections [0059]-[0064]  in Kumar)
representing an estimated value of the message bit output from the NN as a probability of the value of the bit in a predetermined real number domain; and 
(Figure 4 and sections [0059]-[0064]  in Kumar)
multiplying the representation of the estimated value of the message bit by a representation of a target value of the message bit.
(Figure 4 and sections [0059]-[0064]  in Kumar)

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention was made to modify the teaching of Kumar  with Djordjevic  that comprises sum product algorithm.

This modification would have been obvious to one of ordinary skill in the art, before the effective filing of the invention was made, because one of ordinary skill in the art would have recognized the need for improving FEC to apply in neural network processing.
6.	In regard to claim 2,  Kumar teaches:
A method as claimed in claim 1, wherein calculating a loss function further comprises: averaging over all bits in the transmitted codeword, the values obtained from multiplying, for bits in the transmitted codeword, the representation of the estimated value of the message bit by a representation of a target value of the message bit.
(Section [0065] in Kumar)
7.	In regard to claim 3, Kumar teaches:
A method as claimed in claim 
(Figure 4 and sections [0059]-[0064]  in Kumar)
8.	In regard to claim 4, Kumar teaches:
A method as claimed in claim 3, wherein the predetermined real number domain is [-1, 1] and wherein transforming the obtained probability to a value within the predetermined real number domain comprises performing a linear transformation on the obtained probability.
(Figure 4 and sections [0059]-[0064]  in Kumar)
9.		In regard to claim 5, Kumar teaches:
Amended) A method as claimed in claim 1, wherein the representation of the target value of the message bit comprises a value of the message bit after modulation using a modulation technique applied to the transmitted codeword.
(Figure 4 and sections [0059]-[0064]  in Kumar)
10.		In regard to claim 6, Kumar teaches:
A method as claimed in claim 1, wherein calculating a loss function comprises: 
calculating the loss function on the basis of an estimated value of the message bit output from an output layer of the NN.
(Figure 4 and sections [0059]-[0064]  in Kumar)
11.		In regard to claim 7, Kumar teaches:
A method as claimed in claim 1 wherein the loss function comprises:
 Lf(p,y) = N1En ((1- 2p(n))(-1)Y(n)) wherein: N is the number of bits in the transmitted codeword; p(n) is the probability of the value of the nth bit of the transmitted codeword output by the NN being 1; and y(n) is the target value of the nth bit of the transmitted codeword.
(Figure 4 and sections [0059]-[0064]  in Kumar)
12.	In regard to claim 8, Kumar teaches:
A method as claimed in claim 1, wherein calculating a loss function comprises: 
calculating the loss function on the basis of estimated values of the message bit output from even layers of the NN.
(Figure 4 and sections [0059]-[0064]  in Kumar)
13.	In regard to claim 9, Kumar teaches:
A method as claimed in claim 8, wherein the loss function comprises: 
2M (N L' (p, y) = MN I ( ((1 - 2p(l, n))(-1)v(n))) 1=2,4,... n=1 wherein: N is the number of bits in the transmitted codeword; 2M is the number of hidden layers in the NN; p(n) is the probability of the value of the nth bit of the transmitted codeword output by the 1-th layer of the NN being 1; and y(n) is the target value of the nth bit of the transmitted codeword.
(Figure 4 and sections [0059]-[0064]  in Kumar)
14.	In regard to claim 10, Kumar teaches:
A computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out a method according to claim 1.
(Figure 9 in Kumar)
15.	In regard to claim 11, Djordjevic teaches:
A method as claimed in claim 1, wherein the representation of message bits obtained from a received signal that is input to the input layer of the NN comprises an array of Log-Likelihood Ratios, LLRs, of the individual message bits obtained from the received signal.  
(Sections [0038]-[0040] in Djordjevic)
16.	In regard to clam 12, Kumar teaches:
A method as claimed in claim 1, wherein the NN comprises a Neural Network Decoder, NND.
(Figure 3 in Kumar)
17.	In regard to claim 13, Kumar teaches:
A computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out a method according to claim 1.
(Figures 3 and 9 in Kumar)
18.	In regard to claim 14, Kumar teaches
A carrier containing a computer program as claimed in claim 13, wherein the carrier comprises one of an electronic signal, optical signal, radio signal or computer readable storage medium
(Figures 3 and 9 in Kumar)
19.	In regard to claim  15, Kumar teaches:
A computer program product comprising non transitory computer readable media having stored thereon a computer program as claimed in claim 13.
(Figures 3 and 9 in Kumar)
20.	 Claims 16 and 18 are rejected for the same reasons asper claim 1.
21.	 Claims 17, 20 and 21 are rejected for the same reasons asper claims 2-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112                                                                                                                                                                                                        




/














/